NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
TERRY KENNINGTON,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2011-3192
Petition for review of the Merit Systems Protection
Board in case no. DE1221100502-W-1.
ON MOTION
ORDER
The Departn1ent of the Treas1.u'y moves to recaption to
name the Merit Systen1s Protection Board as respondent.
Pursuant to 5 U.S.C. § 7'7U3(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case Here,
the Board dismissed Kennington’s appeal for lack of juris-

KENNlNGTON V. MSPB 2
diction because it found that he failed to make a non-
frivolous allegation that he made a protected disclosure
under the Whistleblower Protection Act, 5 U.S.C. 2302
(b)(8). Thus, the Board is the proper respondent in this
petition for revieW.
Acc0rdingly,
IT ls ORDERED THAT:
The motion is granted The revised official caption is
reflected above .
FoR THE COURT
AUG 2 6 2011 s
/s/ J an Horbaly
Date J an Horbaly
Clerk
§
9
ila
mg .
393
cc: Terry L. Kennington lI;§PPEALS F0R
DaWn E. Goodman, Esq. RAL ClRCU|T
l\/Iichael Carney, Esq. AUG 2 6 2011
s21
JAN|'l0RBAL¥
C|.EHi